Title: To John Adams from John Quincy Adams, 20 August 1814
From: Adams, John Quincy
To: Adams, John



N. 33.My Dear Sir.
Ghent 20. August 1814.

Mr Dallas goes off with our Dispatches at three O’Clock to-morrow morning; and the John Adams is to sail from the Texel; if possible on the 25th.—I take the last moments before his departure to enclose you a press-copy of my last, which I sent by the way of England, with some other Letters for my Mother, my brother and my Children—I expect shortly to return to St: Petersburg—Peace is to be obtained for our Country, only by those means which obtained it at the struggle for our Independence.
The Packet which I enclose for my Sons proceeded from the hours of my leisure, during the last Winter—It was prevented by my sickness from being completed, and since the Spring I have been unable to add a line to it. Whether I shall ever be able to resume it is doubtful, and as it is I hope it may serve to turn their attention to a useful study.
It is probable that before many weeks, some of my Colleagues will be returning to America in the Neptune, and that I shall thus have one more opportunity of writing to my friends before the Winter—I have requested to be recalled the next Spring if there shall be any possible opportunity for me to go home, and if not, that I may have Letters of recall sent me, to be delivered, whenever I may find an occasion to return—In the mean time I hope my friends will avail themselves of all the means that may occur, to let me hear from them—Of Public News from America I have no doubt of hearing more than enough—They eyes of mankind are turning with great and increasing interest towards us—We shall be brought again to the trial whether we can maintain the Independence atchieved and the Union founded by our fathers—If our Dissensions should be buried in our Dangers we have ultimately nothing to fear—I will trust in the mercies of a Righteous Providence, and pray that the Hand of Heaven, in the midst of chastisement may also be a hand of Deliverance.
I am, Dear Sir, faithfully yours,
A.